Case 4:18-cv-00615-ALM Document 725 Filed 04/01/21 Page 1 of 14 PageID #: 29893




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  BARBARA MEIER, et al.,                           §
                                                   §
        Plaintiffs,                                §
                                                   §
                                                   §        CIVIL ACTION NO. 4:18-CV-00615
  v.                                                        Judge Mazzant
                                                   §
  UHS OF DELAWARE, INC., et al.,                   §
                                                   §
        Defendants.                                §



                          MEMORANDUM OPINION AND ORDER

        Pending before the Court are Non-Party Ashok Jain’s Motion to Quash Plaintiffs’ Notice

 of Deposition and Subpoena Duces Tecum (Dkt. #714) and Universal Health Services, Inc.’s

 Motion to Quash Subpoena for Deposition of Ashok Jain, M.D. (Dkt. #715). Having considered

 the motions and the relevant pleadings, the Court finds that the motions should be granted in part

 and denied n part.

                                         BACKGROUND

        Under the operative Complaint, Plaintiffs allege violations of the Racketeer Influenced and

 Corrupt Organizations Act (“RICO”) against all Defendants (Dkt. #183 at pp. 55–56). Plaintiffs’

 RICO claim is their primary claim, and it is based on Plaintiffs’ allegations that Defendants

 “engaged in racketeering activities and conspired to fraudulently admit and detain patients in four

 hospitals” (Dkt. #183 ⁋ 4). Plaintiffs then allege as “counts in the alternative” violations of the

 Rehabilitation Act; violations of the Texas Deceptive Trade Practices Act (“DTPA”); violations

 of the Texas Health and Safety Code; violations of the Texas Mental Health Code; False
Case 4:18-cv-00615-ALM Document 725 Filed 04/01/21 Page 2 of 14 PageID #: 29894




 Imprisonment; Civil Conspiracy; Negligence; Gross Negligence; and violations of the Texas Civil

 Practice and Remedies Code (Dkt. #183 at pp. 90–111).1

          On March 5, 2021, non-party Dr. Ashok Jain (“Jain”) filed a motion to quash the relevant

 subpoena (Dkt. #714). The same day, Universal Health Services, Inc. (“UHS”) also filed a motion

 to quash the subpoena (Dkt. #715). On March 19, 2021, Plaintiffs filed a response regarding both

 motions (Dkt. #719). On March 26, 2021, both Jain and Defendant filed replies (Dkt. #723; Dkt.

 #724).

                                              LEGAL STANDARD

          Pursuant to Federal Rule of Civil Procedure 26(b)(1), parties “may obtain discovery

 regarding any non[-]privileged matter that is relevant to any party’s claim or defense . . . .” FED.

 R. CIV. P. 26(b)(1). Relevance, for the purposes of Rule 26(b)(1), is when the request is reasonably

 calculated to lead to the discovery of admissible evidence. FED. R. CIV. P. 26(b)(1); Crosby v. La.

 Health & Indem. Co., 647 F.3d 258, 262 (5th Cir. 2011). Relevant information includes “any

 matter that bears on, or that could reasonably lead to other matter that could bear on, any issue that

 is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). In other

 words, “[r]elevancy is broadly construed, and a request for discovery should be considered relevant

 if there is ‘any possibility’ that the information sought may be relevant to the claim or defense of

 any party.” S.E.C. v. Brady, 238 F.R.D. 429, 437 (N.D. Tex. 2006) (quoting Merrill v. Waffle

 House, Inc., 227 F.R.D. 467, 470 (N.D. Tex. 2005)). Consequently, “[u]nless it is clear that the

 information sought can have no possible bearing on the claim or defense of a party, the request for




 1
   Though not causes of action, Plaintiffs also list Respondeat Superior and Exemplary Damages Cap Busting as
 “counts in the alternative.” E.g., Turner v. Upton Cty., 915 F.2d 133, 138 n.7 (5th Cir. 1990) (stating that respondeat
 superior itself is not a cause of action); Sulzer Carbomedics, Inc. v. Or. Cardio-Devices, Inc., 257 F.3d 449, 461 (5th
 Cir. 2001) (stating that a claim for punitive damages is not a separate cause of action).


                                                           2
Case 4:18-cv-00615-ALM Document 725 Filed 04/01/21 Page 3 of 14 PageID #: 29895




 discovery should be allowed.” Brady, 238 F.R.D. at 437. The Court has provided guidance in

 matters of discovery. The Court’s scheduling order requires that the parties produce, as part of

 their initial disclosure, “documents containing, information ‘relevant to the claim or defense of

 any party.’” (Dkt. #21 at p. 3). Moreover, the Local Rules of the Eastern District of Texas provide

 further guidance suggesting that information is “relevant to any party’s claim or defense [if]: (1)

 it includes information that would not support the disclosing parties’ contentions; . . . (4) it is

 information that deserves to be considered in the preparation, evaluation or trial of a claim or

 defense. . . .” LOCAL RULE CV-26(d). It is well established that “control of discovery is committed

 to the sound discretion of the trial court.” Freeman v. United States, 556 F.3d 326, 341 (5th

 Cir. 2009) (quoting Williamson v. U.S. Dep’t of Agric., 815 F.2d 368, 382 (5th Cir. 1987)).

        Pursuant to Rule 45(d)(3), upon timely motion, “the court for the district where compliance

 is required must quash or modify a subpoena that,” inter alia, requires disclosure of privileged or

 protected matter or subjects a person to undue burden. FED. R. CIV. P. 45(d)(3)(A). “The court

 must balance the need for discovery by the requesting party and the relevance of the discovery to

 the case against the harm, prejudice, or burden to the other party.” RYH Properties, LLC v. West,

 2011 WL 13196550, at *2 (E.D. Tex. Feb. 3, 2011) (citing Cmedia, LLC v. LifeKey Healthcare,

 LLC, 216 F.R.D. 387, 389 (N.D. Tex. 2003)). When determining whether a subpoena is unduly

 burdensome, a court may consider: “(1) relevance of the information requested, (2) the need of the

 party for the documents, (3) the breadth of the document request, (4) the time period covered by

 the request, (5) the particularity with which the party describes the requested documents, and (6)

 the burden imposed.” West, 2011 WL 13196550, at *2 (citing Wiwa v. Royal Dutch Petroleum

 Co., 392 F.3d 812, 818 (5th Cir. 2004); Brady, 238 F.R.D. at 437). The Court may also consider

 whether “the subpoena was issued to a non-party to the litigation and the expense and



                                                 3
Case 4:18-cv-00615-ALM Document 725 Filed 04/01/21 Page 4 of 14 PageID #: 29896




 inconvenience of compliance to the non-party.” Id. (citing Wiwa, 392 F.3d at 818). The moving

 party has the burden of showing “that compliance with the subpoena[s] would be unreasonable

 and oppressive.” Wiwa, 392 F.3d at 818.

                                                   ANALYSIS

         Both Defendant Universal Health Services, Inc. and non-party Dr. Ashok Jain (“Jain”) ask

 the Court to quash the subpoena issued to Jain. The subpoena requires Jain to sit for an oral

 videotaped deposition, and Plaintiffs seek Jain’s “file, excluding any documents that [Jain]

 contend[s] to be covered by the attorney-client privilege, from [his] lawsuit 2:13-cv-06499-AB”

 and “[a]ny documents that support the allegations made in your lawsuit 2:13-cv-06499-AB” (Dkt.

 #714, Exhibit 2 at p. 7).2

         Jain argues that the testimony and materials sought by Plaintiffs are protected by a

 confidentiality agreement. Alternatively, Jain argues that the subpoena is overly broad and unduly

 burdensome. Defendant also challenges the subpoena on numerous grounds: namely, that Jain has

 no relevant knowledge, that the subpoena improperly seeks deposition testimony that would

 violate the Court’s prior order, that the subpoena improperly seeks deposition testimony that would

 violate the federal settlement privilege, and that the subpoena improperly seeks deposition

 testimony that would violate the confidentiality provisions of the agreement between Jain and the

 defendants in the prior action.3

         Plaintiffs contend that the non-disclosure agreement from Jain’s individual settlement

 agreement is not enforceable against the Plaintiffs. Further, Plaintiffs argue that because the




 2
   The lawsuit referenced, 2:13-cv-06499-AB, is a 2013 qui tam case filed by Jain against various defendants—
 including Universal Health Services, Inc. The case resulted in a global settlement between the defendants and the
 United States.
 3
   Defendant notes that it has standing to challenge the subpoena. Because Plaintiffs do not appear to contest
 Defendant’s standing, the Court finds Defendant’s arguments persuasive and therefore determines standing does exist.

                                                          4
Case 4:18-cv-00615-ALM Document 725 Filed 04/01/21 Page 5 of 14 PageID #: 29897




 Confidentiality Clause permits testimony in litigation, no testimonial privilege applies. Plaintiffs

 claim that public policy prohibits the use of a confidentiality clause to buy silence of a

 whistleblower to prevent the people who were most directly impacted by the harm from presenting

 evidence when the witness’s knowledge relates to matters of public health and safety. Finally,

 Plaintiffs argue that the deposition will not violate a prior court order, no federal settlement

 privilege can silence Jain, and the Court should ultimately permit the deposition.

   I.    Information Subject to a Confidentiality Agreement

         Both Jain and Defendant point to the confidentiality provision (the “Provision”) contained

 within the global settlement agreement (the “Agreement”) to support their argument that

 Plaintiffs’ subpoena improperly seeks deposition testimony from Jain. Jain and Defendant contend

 that the Provision expressly prohibits Jain from divulging “the allegations that formed the basis of

 his relator action and the terms and conditions of the Agreement” (Dkt. #715 at p. 9). According

 to Jain, “[i]f [he] were to be determined to breach this Agreement, he would be subject to serious

 monetary consequences under its terms” (Dkt. #714 at p. 3).

         Plaintiffs argue that the non-disclosure provision from Jain’s individual settlement

 agreement is not enforceable against Plaintiffs. Further, Plaintiffs claim that “[t]he clause . . . that

 [Defendant] cites in its Motion fails to identify what information is confidential[] and, as such, the

 clause is not enforceable to bar the deposition” (Dkt. #719 at p. 4).

         While the terms of the Agreement remain confidential, the relevant part of paragraph three

 states that:

         The Relator Releasing Parties shall keep strictly confidential, except to the extent
         permitted by paragraph 5 (allowing disclosures consistent with what is contained
         in the press release issued by the U.S. Department of Justice in connection with the
         settlement of the Civil Action), the allegations which form the basis of the Civil
         Action, and the specific terms and conditions of this Agreement, including the
         payment amount, and shall not disclose them to any person other than their

                                                    5
Case 4:18-cv-00615-ALM Document 725 Filed 04/01/21 Page 6 of 14 PageID #: 29898




        respective legal or financial advisors or U.S. government officials who seek such
        information in the course of their official duties, unless compelled by law to do so

 (Dkt. #714 at pp. 2–3). While the Court agrees that Jain, on his own accord, could not testify in a

 deposition as to the “allegations which form the basis of the Civil Action” or the “specific terms

 and conditions of th[e] Agreement[,]” the Court could compel him to do so. If the Court did order

 Jain sit for a deposition, he would not be in violation of the plain language of the Provision—

 regardless of Defendants’ beliefs regarding Jain’s alleged breach. Thus, the Provision does not

 serve as a compelling reason for this Court to quash the subpoena issued to Jain.

  II.   Relevant Knowledge

        Defendant argues that “Jain does not have any knowledge of nonprivileged matters relevant

 to any party’s claim or defense in this case” (Dkt. #715 at p. 5). Specifically, Defendant contends

 that “Jain was a medical director of BHB, a hospital owned by [Defendant] between 2011 and

 2013” and that Jain “did not admit or provide care to any of the Plaintiffs, and his employment at

 BHB predated the relevant time period by at least two years” (Dkt. #715 at p. 5).

        Plaintiffs assert that testimony from Jain is relevant because “Jain saw one of Plaintiffs as

 a patient after her stay at the same UHS hospital where Jain worked” (Dkt. #719 at p. 2). Plaintiffs

 also claim that “[t]he mere fact that Jain stopped working with UHS prior to 2015 does not mean

 that Jain’s knowledge about what [Defendant] knew prior to or following his departure is not

 relevant to Plaintiffs’ claims” because “Plaintiffs’ Complaint and Jain’s Complaint contain

 numerous mirroring allegations” (Dkt. #719 at p. 2). Further, Plaintiffs assert that “Jain has

 evidence to provide that [Defendant] had a false claim’s scheme that he witnessed, that

 [Defendant] had knowledge about it because Jain reported it to [Defendant’s] corporate

 management, and that [Defendant] apparently did not do anything about it in time to prevent the

 claims in this case from occurring” (Dkt. #719 at p. 3). According to Plaintiffs, “[t]hat evidence

                                                  6
Case 4:18-cv-00615-ALM Document 725 Filed 04/01/21 Page 7 of 14 PageID #: 29899




 is relevant to numerous claims—most obviously to Plaintiffs’ RICO claim—which requires a

 showing of prior predicate acts that go back ten years” (Dkt. #719 at p. 3).

        Federal Rule of Evidence 401 outlines the test for relevant evidence. Rule 401 states that

 “[e]vidence is relevant if: (a) it has any tendency to make a fact more or less probable than it would

 be without the evidence; and (b) the fact is of consequence in determining the action.” FED. R.

 EVID. 401. Because the test is whether the evidence has any tendency to make a fact more or less

 probable, “the [relevance] bar is low.” Hicks-Fields v. Harris Cnty., Tex., 860 F.3d 803, 809 (5th

 Cir. 2017). The Court now looks to the substance of the evidence sought to determine whether it

 meets the minimum threshold established by Rule 401.

        Plaintiffs seek Jain’s case file, excluding any documents that Jain contends are covered by

 attorney-client privilege, and any documents supporting the allegations made in Jain’s Relator

 Action (the “Relator Action”). Although the Court agrees that Jain likely has little, if any,

 knowledge regarding the specific allegations proffered by Plaintiffs in this case, his employment

 at UHS and the facts regarding the prior whistleblower lawsuit certainly tend to make, at a

 minimum, the RICO claim more or less likely. Further, one of the Plaintiffs, Diane Creel

 (“Creel”), visited Jain after her discharge from Defendant’s facility. The Court assumes without

 deciding that Defendant is correct in contending any information obtained by Jain from Creel is

 hearsay. However, the mere fact that evidence is hearsay does not prevent it from being

 discoverable. See FED. R. CIV. P. 26(b)(1). As such, any information relayed from Creel to Jain

 regarding her stay at UHS—which Creel contends is the reason she sought therapy—would tend

 to make the allegations more or less likely as well.

        Bearing in mind that Plaintiffs do not have a high burden to meet in showing relevance,

 the Court is persuaded they have done so here. While Jain brought an action regarding the False



                                                   7
Case 4:18-cv-00615-ALM Document 725 Filed 04/01/21 Page 8 of 14 PageID #: 29900




 Claims Scheme and Plaintiffs bring healthcare liability and RICO claims, the Court is persuaded

 that the facts of one necessarily blend with the other. Jain’s knowledge regarding Defendant is not

 categorized by claim. Rather, the facts could very well apply to both claims with equal, or for

 Rule 401 purposes—some, force. Thus, Jain’s knowledge is relevant, and the Court declines to

 quash the subpoena on relevance grounds.

         Insofar as Jain and Defendant argue that the Court has already limited discovery in the case

 to five years and four hospitals, the Court finds that argument unavailing. That order was entered

 pursuant to objections made in Plaintiffs’ Rule 30(b)(6) deposition notice issued to Defendant, not

 Jain. The notice was issued as to Defendant—not Jain. In an effort to corral discovery, the Court

 issued the order limiting the temporal proximity with which Plaintiffs could receive information

 about any complaints made regarding patients held against their will at any UHS facility in the

 state of Texas in the past seven years to present. In contrast, Plaintiffs are now asking for a file

 from one lawsuit and documentation supporting the lawsuit’s relevant claims. The prior discovery

 order issued by the Court applied as to the discovery requests before it at the time of the order—

 not to subsequent requests on non-parties.

 III.    Violation of a Court’s Prior Order

         Defendant also asserts, and Jain incorporates by reference, that the subpoena “seeks

 deposition testimony that would violate the Court’s order on prior motions to quash” (Dkt. #715

 at p. 6).

         Plaintiffs argue that “[t]he Court’s prior order, referenced by [Defendant], was not related

 to Dr. Jain” and that “Plaintiffs did not know about Dr. Jain’s lawsuit at the time of the prior order”

 (Dkt. #719 at p. 7). Plaintiffs also contend that they “read the Court’s prior order to only pertain

 to the discovery of a draft settlement agreement and contemplated that if an agreement became



                                                   8
Case 4:18-cv-00615-ALM Document 725 Filed 04/01/21 Page 9 of 14 PageID #: 29901




 public[,] then it would revisit the issue” (Dkt. #719 at p. 7). Alternatively, “the [Court’s] order

 should be reconsidered because the order itself indicates that the [C]ourt would reconsider it” (Dkt.

 #719 at p. 7).

          In Dkt. #666, the Court granted in part and denied in part Defendant’s motions to quash

 (Dkt. #666 at p. 1). Specifically, the Court quashed the subpoenas “to the extent they seek to

 protect statements, documents, or other materials related to a pending settlement between

 [Defendant] and the Department of Justice” (Dkt. #666 at p. 1). Notably, however, the order was

 “subject to reconsideration should the materials in question be publicly released while discovery

 is ongoing” (Dkt. #666 at p. 1).

          Per the language of the Court’s prior order, statements, documents, and other materials

 related to a pending settlement between Defendant and the Department of Justice were protected

 from discovery. However, the Court is now faced with a new issue not expressly contemplated by

 its prior order: what happens when the settlement is finalized and no longer pending? While the

 order purports to resolve this issue by noting that it was subject to reconsideration should the

 materials in question be publicly released while discovery is ongoing, to the Court’s knowledge,

 the materials in question were not publicly released (see Dkt. #724 at p. 3).4 Notably, Defendant

 contends that the prior order “applies to Dr. Jain’s anticipated deposition testimony regarding the

 settlement between [Defendant] and the United States” (Dkt. #724 at p. 3). The testimony sought

 by Plaintiffs from Jain does not, by itself, violate the Court’s prior order. However, this issue takes

 the Court into Jain and Defendant’s arguments regarding the federal settlement privilege. If the

 Court chooses to adopt the federal settlement privilege, the information sought by Plaintiffs


 4
  According to Defendant, and not rebutted by Plaintiffs, “[t]he only materials that have been publicly released are the
 now-final settlement agreement and a related corporate integrity agreement” (Dkt. #724 at p. 3). What has not been
 publicly released are documents considered during negotiations and the information Jain had regarding the bases of
 his claims.

                                                           9
Case 4:18-cv-00615-ALM Document 725 Filed 04/01/21 Page 10 of 14 PageID #: 29902




 regarding the settlement negotiations and documentation created therein are, in fact,

 undiscoverable.

            a. Federal Settlement Privilege

        Defendant contends that “[f]ederal courts have recognized a federal settlement privilege

 for purposes of discovery as a natural outgrowth from Rule 408’s prohibition against admissibility

 of settlement offers or statements made in furtherance of negotiating settlements” (Dkt. #715 at p.

 7). In fact, Defendant claims that “[t]his Court and others have repeatedly relied on Goodyear

 [Tire & Rubber Co. v. Chiles Power Supply, Inc., 332 F.3d 976 (6th Cir. 2013),]” a Sixth Circuit

 case wherein the court adopted a federal settlement privilege, “and the Federal Rules of Evidence

 to protect statements and materials relating to settlement from discovery” (Dkt. #715 at pp. 7–8).

        Federal Rule of Evidence 408 provides that:

        Evidence of the following is not admissible . . . either to prove or disprove the
        validity or amount of a disputed claim or to impeach by prior inconsistent statement
        or a contradiction: (1) furnishing, promising, or offering—or accepting, promising
        to accept, or offering to accept—a valuable consideration in compromising or
        attempting to compromise the claim; and (2) conduct or a statement made during
        compromise negotiations about the claim . . . .

 FED. R. EVID. 408(a). Notably, Rule 408 does not state that the evidence is not discoverable; but

 rather, that the evidence is inadmissible. “Information within th[e general] scope of discovery

 need not be admissible in evidence to be discoverable.” FED. R. CIV. P. 26(b)(1). Though evidence

 need not be admissible to be discoverable, parties can only “obtain discovery regarding any

 nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

 of the case . . . .” Id. The Court is convinced, based on the language of Rule 26 and Rule 408, that

 the information at issue is non-discoverable only if the information is privileged—namely, in this

 particular instance, by the federal settlement privilege.




                                                  10
Case 4:18-cv-00615-ALM Document 725 Filed 04/01/21 Page 11 of 14 PageID #: 29903




        Defendant claims that this Court has relied on Goodyear to establish a federal settlement

 privilege. However, a recent decision from a fellow court in this District looked to Judge Bates’s

 decision in In re Subpoena Issued to Commodity Futures Trading Comm’n to note that “there is

 no federal settlement privilege, and . . . Rule 408 was directed to the issue of admissibility of

 settlement material, not its discoverability.” Allergan, Inc. v. Teva Pharm. USA, Inc., No. , 2017

 WL 132265, at *3 (E.D. Tex. Jan 12, 2017) (citing In re Subpoena, 370 F. Supp. 2d at 207–12

 (D.D.C. 2007)). Though the analysis of Judge Bates’s decision was dicta, the Court finds its logic

 particularly persuasive, especially considering the plain language of Rule 408. Thus, for purposes

 of the discoverability of information pertaining to settlement negotiations and agreements, the

 Court finds no privilege applies.      The Court does not, however, reach a decision on the

 admissibility of such information at trial. The federal settlement privilege therefore does not

 operate to serve as a valid basis upon which to quash the subpoena issued to Jain.

  IV.   Overly Broad and Unduly Burdensome

        Jain argues that the subpoena is overly broad and unduly burdensome because “[i]t seeks

 the entire case file for a complex litigation that lasted nearly seven years” and “it seeks, without

 time limitation, any document that might be relevant to any of Dr. Jain’s allegations in the Jain

 Relator Litigation” (Dkt. #714 at p. 5).

        Federal Rule 45(d) requires a party “responsible for issuing and serving a subpoena” to

 “take reasonable steps to avoid imposing undue burden or expense on a person subject to the

 subpoena.” FED. R. CIV. P. 45(d)(1). If a subpoenaing party does impose an “undue burden” on a

 person subject to the subpoena, the Court “must quash or modify” the subpoena. FED. R. CIV P.

 45(d)(3)(a)(iv).




                                                 11
Case 4:18-cv-00615-ALM Document 725 Filed 04/01/21 Page 12 of 14 PageID #: 29904




        As noted above, factors considered when determining whether a subpoena constitutes an

 undue burden are: “(1) relevance of the information requested; (2) the need of the party for the

 documents; (3) the breadth of the document request; (4) the time period covered by the request;

 (5) the particularity with which the party describes the requested documents; and (6) the burden

 imposed.” Wiwa, 392 F.3d at 818 (citing Williams v. City of Dall., 178 F.R.D. 103, 109 (N.D.

 Tex. 1998)). Notably, “if the person to whom the document request is made is a non-party,” as is

 the case presently before the Court, “the court may also consider the expense and inconvenience

 to the non-party.” Id. (first citing Williams, 178 F.R.D. at 109; and then citing FED. R .CIV. P.

 45(c)(2)(B)).

        Along the same lines, subpoenas also “pose an undue burden when the subpoena is facially

 overbroad.” Scrum Alliance Inc. v. Scrum, Inc., No. , 2020 WL 6559625, at *1 (E.D. Tex. Nov.

 9, 2020) (citing Wiwa, 392 F.3d at 818). “Facially overbroad subpoenas include those that ‘seek

 all documents concerning the parties to [the underlying] action, regardless of whether those

 documents relate to that action and regardless of date; [t]he requests are not particularized; and

 [t]he period covered by the requests is unlimited.’” Id. (quoting Am. Fed’n of Musicians of the

 U.S. & Can. v. Skodam Films, LLC, 313 F.R.D. 39, 45 (N.D. Tex. 2015)).

        Plaintiffs’ subpoena issued to Jain seeks two broad categories of documents—namely, (1)

 Jain’s “file, excluding any documents that [he] contend[s] are covered by the attorney-client

 privilege, from [the Relator Action];” and (2) “[a]ny documents that support the allegations made

 in [the Relator Action]” (Dkt. #714, Exhibit 2 at p. 7). These broad categories of documents have

 no temporal restrictions, nor are the documents sought identified with any sort of particularity.

 The documents seek all information relevant to an action that was filed on November 6, 2013 and

 not resolved until August 11, 2020. The litigation spanned approximately seven years, and the



                                                12
Case 4:18-cv-00615-ALM Document 725 Filed 04/01/21 Page 13 of 14 PageID #: 29905




 subpoena seeks information possibly arising even before the filing of the lawsuit. Plaintiffs did not

 place any restrictions, temporal or otherwise, on the documentation sought, other than to note that

 information covered by attorney-client privilege need not be produced. That lack of restrictions

 cause the subpoena to therefore be facially overbroad and unduly burdensome.

        Plaintiffs contend that “the two document requests that were attached to the subpoena were

 intended to provide simplicity to the witness and his counsel and were not intended to be unduly

 burdensome or overbroad by requiring a massive privilege review” (Dkt. #719 at p. 3). Further,

 Plaintiffs state they “are absolutely willing to discuss a means to reduce the burden on Jain and his

 counsel for compliance with the subpoena” (Dkt. #719 at p. 3). Although Plaintiffs seek full

 production, they alternatively request “an order permitting the production of a list of documents

 from the litigation from Jain and/or Defendant so Plaintiffs can narrow their request” (Dkt. #719

 at p. 4). In light of the broad categories of documents sought by Plaintiffs in the subpoena duces

 tecum, the Court finds a narrower request from Plaintiffs appropriate.

        Jain’s testimony, though subject to a confidentiality agreement, is allowed under the

 Provision if the Court compels such testimony. Further, Jain’s knowledge is relevant, and his

 testimony would not violate either a prior order of this Court or any existing federal settlement

 privilege. However, the request for documents found within the subpoena duces tecum are facially

 overbroad and therefore do pose an undue burden on Jain. The Court does find that Plaintiffs’

 request for the production of a list of documents from the litigation from Jain would alleviate such

 burden.

                                          CONCLUSION

        It is therefore ORDERED that Non-Party Ashok Jain’s Motion to Quash Plaintiffs’ Notice

 of Deposition and Subpoena Duces Tecum (Dkt. #714) and Universal Health Services, Inc.’s



                                                  13
Case 4:18-cv-00615-ALM Document 725 Filed 04/01/21 Page 14 of 14 PageID #: 29906




  Motion to Quash Subpoena for Deposition of Ashok Jain, M.D. (Dkt. #715) are hereby

  GRANTED in part and DENIED in part.

         It is further ORDERED that Jain is to be available for a deposition, and any testimony

  covered by the confidentiality agreement is hereby compelled by law.

         It is further ORDERED that Jain produce a list of the folders and files that contain material,

  apart from material covered by attorney-client privilege, from the Relator Action so that Plaintiffs
. may accordingly narrow their discovery request. Any privileged documents unintentionally

  provided to Plaintiffs by Jain that are covered by privilege must be returned within forty-eight (48)

  hours of their production.

         IT IS SO ORDERED.
          SIGNED this 1st day of April, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   14
